DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 10/26/20.
	Examiner notes Applicant’s priority date of 11/14/19.
	Claims 1-15 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are replete with language such as “can,” “allows,” “can be,” “may be,” and “could be.” This language renders the claims indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).  As a result, rather than reciting affirmative steps in the method, the majority of the claims merely describe the capabilities of the invention.  Furthermore, for purposes of prior art, Examiner is only required to disclose a reference with a system that is capable of performing the various functions recited in the claims.  And as noted below in the rejection under 35 USC 101, that functionality can be anticipated with generic computer components.
As such, claims 1-15 are generally narrative and indefinite, and thus fail to conform with current U.S. practice.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-15 are directed to the abstract idea of analyzing user interaction with websites associated with scanned two-dimensional codes, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. data analysis and marketing activities).  
Independent claim 1, in part, describes a method comprising:  scanning a code on a physical object with a mobile device, accessing a website associated with the code, enabling the user to interact with the website, and analyzing the user’s engagement with the website.  As such, the invention is directed to various ineligible abstract ideas, such as: collecting data, analyzing the data, and providing results of the data collection and analysis; and scanning and information processing.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing digital assets. Dependent claims 13-14 further describe a process for personalizing a user interface.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 
The aforementioned claims also recite additional technical elements including a “physical object” for displaying a communication module, a “communication module” for establishing a connection to a website, a “cloud-based data storage and management system” for storing digital assets, a “user interface” for enabling user interaction with a website, and a “data analytics system” for analyzing user interaction with a website.  Dependent claim 4 further describes a “dashboard” for presenting data.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Personalizing a user interface.  Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363 (Fed. Cir. 2015); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343 (Fed. Cir. 2015).

Claims 2-15 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the nature of the physical object that contains the code, the tracked metrics, the nature of the digital assets, etc.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-15 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 are rejected under 35 USC 103 as being unpatentable over Kim (20120181330) in view of Dooley (20160203563). 
Claim 1:  Kim discloses a method of integrating digital assets with physical objects, comprising:

Kim discloses a method in which digital assets (websites) are stored on web servers (Fig. 28), but fails to explicitly disclose a method in which they are stored on a cloud-based system.
Dooley, however, discloses a method in which digital assets are stored on the cloud.  (Paragraphs 38 and 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine reference a with reference b.  One would have been motivated to do this in order to better
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the features of the two inventions since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 2:  Kim discloses a method wherein a database of engagement analytics functions is made available to the administrator to choose from for tracking engagement of users with the digital assets accessed via the physical object.  (Paragraph 60).
Claim 3:  Kim discloses a method wherein engagement analytics functions from a third party service can be made available to the administrator for tracking user engagement with the digital assets, including a customer relationship manager (CRM), and/or a sales automation service. (Paragraphs 52, 59-60, and 81).
Claim 4:  Kim discloses a method wherein a dashboard is made available for reporting the selected engagement analytics functions to the administrator, and where the computed metrics can be exported for further analysis and processing. (Paragraphs 50, 59, and 78-79).
Claim 5:  Kim discloses a method wherein the administrator can assign and update permissions and privileges of different users for accessing the digital assets.  (Paragraph 42).
Claim 6:  Kim discloses a method wherein the restricted digital assets may be purchased by end-users via a payment interface to gain access to the said assets. (Paragraphs 36, 45, and 53).
Claim 7:  Kim discloses a method wherein the physical object may be physical marketing collateral. (Paragraph 43).
Furthermore, this claim merely constitutes non-functional descriptive material, which is afforded little to no patentable weight.
Claim 8:  Kim discloses a method wherein the physical object may be customized. (Paragraphs 42-44).
Furthermore, this claim merely constitutes non-functional descriptive material, which is afforded little to no patentable weight.
Claim 9:  Kim discloses those limitations cited above, but fails to explicitly disclose a method where the file storage and management system allows updating of the digital assets so that the content accessed via the physical objects may be `remotely updated` even after the physical objects have been distributed to end-users.
Dooley, however, discloses a method in which the storage system is updated in real time.  (Paragraph 39).
The rationale for combining Dooley with Kim is articulated above and incorporated herein.
Claim 10:  Kim discloses a method wherein the tracked metrics could be analyzed by a machine learning algorithm to recommend optimizations for improving digital asset performance. (Paragraphs 52, 59-60, and 81).
Claim 11:  Kim discloses a method where a tracking interceptor is present for identifying an end-user, which may be in the form of social network login, email-based login, or a user account hosted locally on the platform. (Paragraph 47).
Claim 13:  Kim discloses a method where the user interface can be visually personalized enabling it to meet the branding requirements and standards of the administrator. (Paragraphs 39-43).
Claim 14:  Kim discloses a method where the personalized interface may be downloaded to an internet-enabled device belonging to an end-user in the form of an `app` so that the physical object is no longer needed to access the digital assets. (Paragraphs 74-76).

Claim 15:  Kim discloses a method where the thumbnail or icon `app` can be customized so that it meets the branding expectations of the administrator. (Paragraphs 74-76).
Furthermore, this claim merely describes non-functional descriptive material, as well as a merely aesthetic feature, and is therefore afforded little to no patentable weight.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Kim/Dooley in view of Ioannidis (20150154592).
The Kim/Dooley combination discloses those limitations cited above, but fails to explicitly disclose a method wherein the digital assets can be made available to end-users based on a predetermined schedule established by the administrator.
Ioannidis, however, discloses a method wherein the digital assets can be made available to end-users based on a predetermined schedule established by the administrator. (Paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Ioannidis with those of Kim/Dooley.  One would have been motivated to do this in order to give an advertiser control over their campaign.
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681